Citation Nr: 9903501	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  97-01 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a vision disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to September 
1982.  This matter comes to the Board of Veterans' Appeals 
(Board) from a rating decision, dated November 1996, by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


REMAND

The Board finds that the medical evidence of record needs to 
be supplemented.  Accordingly, the case is hereby REMANDED to 
the RO for the following action:

1.  The RO is to schedule the appellant 
for an eye examination.  The examiner 
should be provided with the appellant's 
claims folder and should review the 
appellant's medical history.  It is 
requested that the examiner indicate 
whether the eye condition is an error of 
refraction, a congenital defect or a 
developmental defect or an aquired 
disorder due to disease or injury.  The 
opinion must be specifically noted in the 
report.  

2.  If it is the determination of the RO 
that the impairment is a congenital or 
developmental defect or an error of 
refraction, the opinion must be supported 
by competent evidence.  If it is the 
opinion of the RO that the condition is 
acquired but preexisted service, the RO 
is under an obligation to address the 
presumption of soundness and the 
presumption of aggravation.

3.  The General Counsel, in representing 
VA before the Court, has noted that the 
RO has duties.  Pursuant to 38 C.F.R. § 
3.655 (1997), when the claimant without 
good cause fails to report for 
examination, his reopened claim will be 
denied. However, the Secretary must show 
a lack of good cause for failing to 
report. Further, the VA has a duty to 
fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made the M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
and the representative are informed that they may submit 
additional evidence or argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

